DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 19 October 2020. Claims 4-10 are pending. No claims are amended or cancelled. Claims 9 and 10 are newly added.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term ". . . with no substantial delay. . ." in claim 9 is a relative term which renders the claim indefinite.  The term ". . . with no substantial delay. . ." is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term ". . . with a delay from the occurrence of the abnormality" in claim 9 is a relative term which renders the claim indefinite.  The term ". . . with a delay from the occurrence of the abnormality" is not defined by the claim, the specification does not provide a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0044434 to Tatsuo Morimura (‘434 hereafter).
Regarding claim 4, ‘434 teaches the  abnormality detection device for an injection molding machine, the abnormality detection device comprising: a servo CPU (FIG 1 items 10); a driving unit which drives and controls a servo motor based on an instruction from the servo CPU so as to drive a movable part (FIG 1 items 10); a physical quantity detection unit which detects any one of a load applied on the servo motor, a speed of the servo motor, a current flowing in the servo motor, and a position deviation of the servo motor, as a physical quantity (paragraph 0076); and first and second storage units which store a physical quantity in such a manner as to associate the physical quantity with the time that has elapsed during the 
Regarding claim 5, ‘434 teaches the abnormality detection device for an injection molding machine wherein the first storage unit has a smaller storage capacity or costs higher per unit storage capacity than the second storage unit (FIG 1 items 20, 30 examiner’s note: at the time of invention, PDAs had more costly nonvolatile memory).
Regarding claim 6, ‘434 teaches the abnormality detection device for an injection molding machine wherein the first storage unit is an internal RAM of the servo CPU or an external RAM which is connected with the servo CPU through a memory bus (FIG 1 items 20, 30 
Regarding claim 7, ‘434 teaches the abnormality detection device wherein the first storage unit is configured to store the physical quantity detected by the physical quantity detection unit from a start of the operation of the movable part to a maximum storage time, and the second storage unit is configured to store the physical quantity detected by the physical quantity detection unit after the maximum storage time until an end of the operation of the movable part (paragraph 0077, the PDA is configured to only transmit immediate changes to the injection molding machines, which then subsequently  communicate the change to the managing apparatus for long term storage.
Regarding claim 8, ‘434 teaches the abnormality detection device further comprising: a CNC (Computer Numerical Control) CPU configured to control the injection molding machine in accordance with an automatic operation program (paragraph 0077); and a PMC (Programmable Machine Control) CPU configured to control a sequence operation of the injection molding machine, wherein the servo CPU is configured to read/write on the second storage unit through the CNC CPU or the PMC CPU (FIG 6 items 10-1, 10-2, 20).
Regarding claim 9, ‘434 teaches the abnormality detection device wherein the servo CPU is configured to calculate the first physical quantity deviation based on the reference physical quantity stored in the first storage unit to detect the abnormality with no substantial delay from an occurrence of the abnormality, and the abnormality is detected, based on the second physical quantity deviation, with a delay from the occurrence of the abnormality (paragraph 0076 – examiner’s note, since prior art molding machines 10-1 and 10-2 send 
Regarding claim 10, ‘434 teaches the abnormality detection device further comprising: a first abnormality detection unit and a second abnormality detection unit, wherein the first abnormality detection unit is configured to compare the current physical quantity notified from the physical quantity detection unit with the reference physical quantity read from the first storage unit in a manner that the current and reference physical quantities are associated with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, to obtain the first physical quantity deviation (FIG 6 molding machines 10-1, 10-2), and the second abnormality detection unit is configured to compare the current physical quantity notified from the physical quantity detection unit with the reference physical quantity read from the second storage unit in a manner that the current and reference physical quantities are associated with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, to obtain the second physical quantity deviation, the second abnormality detection unit is configured to notify the first abnormality detection unit of abnormality in response to the second physical quantity deviation exceeding the threshold value, and the first abnormality detection unit is configured to notify the servo amplifier of the instruction to stop or decelerate the movable part in response to any of (i) the first abnormality detection unit being notified of abnormality from the second abnormality detection unit and (ii) .
Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102012018748 to Maruyama et al.  (‘748 hereafter) made of record per applicant IDS.
Regarding claim 4, ‘748 teaches the  abnormality detection device for an injection molding machine, the abnormality detection device comprising: a servo CPU (FIG 1 items 31, 32); a driving unit which drives and controls a servo motor based on an instruction from the servo CPU so as to drive a movable part (FIG 1 items 31); a physical quantity detection unit which detects any one of a load applied on the servo motor, a speed of the servo motor, a current flowing in the servo motor, and a position deviation of the servo motor, as a physical quantity (FIG 1 item 12); and first and second storage units which store a physical quantity in such a manner as to associate the physical quantity with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, as a reference physical quantity, wherein the reference physical quantities which are stored in the first and second storage units, respectively, are sequentially compared with a physical quantity which is currently detected in such a manner that the reference and currently detected physical quantities are associated with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, and thus, first and second physical quantity deviations are found so that an abnormality can be detected in the case where any physical quantity deviation exceeds a threshold value, the first storage unit is directly readable/writable by the servo CPU, the second storage unit is not directly readable/writable by the servo CPU, and the servo CPU outputs an instruction to stop 
Regarding claim 5, ‘748 teaches the abnormality detection device for an injection molding machine wherein the first storage unit has a smaller storage capacity or costs higher per unit storage capacity than the second storage unit (FIG 1 items 34a).
Regarding claim 6, ‘434 teaches the abnormality detection device for an injection molding machine wherein the first storage unit is an internal RAM of the servo CPU or an external RAM which is connected with the servo CPU through a memory bus (FIG 1 items 32 34a).
Regarding claim 7, ‘748 teaches the abnormality detection device wherein the first storage unit is configured to store the physical quantity detected by the physical quantity detection unit from a start of the operation of the movable part to a maximum storage time, and the second storage unit is configured to store the physical quantity detected by the physical quantity detection unit after the maximum storage time until an end of the operation of the movable part (paragraph 0077, the PDA is configured to only transmit immediate changes to the injection molding machines, which then subsequently  communicate the change to the managing apparatus for long term storage.
Regarding claim 8, ‘748 teaches the abnormality detection device further comprising: a CNC (Computer Numerical Control) CPU configured to control the injection molding machine in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘748 as applied to claim 4 above, and further in view of ‘434.
Regarding claim 9, ‘748 does not teach structure for sequential comparison of process outputs. In the same field of endeavor,‘434 teaches the abnormality detection device wherein the servo CPU is configured to calculate the first physical quantity deviation based on the reference physical quantity stored in the first storage unit to detect the abnormality with no substantial delay from an occurrence of the abnormality, and the abnormality is detected, based on the second physical quantity deviation, with a delay from the occurrence of the abnormality (paragraph 0076 – examiner’s note, since prior art molding machines 10-1 and 10-2 send abnormality data specifically to the prior art managing apparatus, the abnormality is detected with “substantially no delay” by molding machines 10-1 and 10-2 and with some delay by the managing apparatus) for the benefit of redundancy. A person having ordinary skill in the 
Regarding claim 10, 748 does not teach structure for sequential comparison of process outputs. In the same field of endeavor, ‘434 teaches the abnormality detection device further comprising: a first abnormality detection unit and a second abnormality detection unit, wherein the first abnormality detection unit is configured to compare the current physical quantity notified from the physical quantity detection unit with the reference physical quantity read from the first storage unit in a manner that the current and reference physical quantities are associated with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, to obtain the first physical quantity deviation (FIG 6 molding machines 10-1, 10-2), and the second abnormality detection unit is configured to compare the current physical quantity notified from the physical quantity detection unit with the reference physical quantity read from the second storage unit in a manner that the current and reference physical quantities are associated with the time that has elapsed during the operation of the movable part or the position of the movable part in the operation of the movable part, to obtain the second physical quantity deviation, the second abnormality detection unit is configured to notify the first abnormality detection unit of abnormality in response to the second physical quantity deviation exceeding the threshold value, and the first abnormality detection unit is configured to notify the servo amplifier of the instruction to stop or decelerate the movable part in response to any of (i) the first abnormality detection unit being notified of abnormality from the second abnormality detection unit and (ii) the first physical quantity deviation exceeding the threshold value (FIG 6 managing apparatus, .
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the previous office actions do not establish a prima facie anticipation. The above and prior rejections are reflective of the broadest reasonable interpretation of the claims as written. If applicant feels that the rejections proffered are overbroad, applicant is again requested to consider that a claim written in functional terms and broad and general structure is open to more interpretation than a claim with provides more structural limitations.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        
/JPR/Examiner, Art Unit 1743